Citation Nr: 0018281	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-49 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

G. S. Ortega, M.D.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1956 to November 
1957.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1996 rating 
decision of the San Juan, Puerto Rico Regional Office 
(hereinafter "the RO") which declined to reopen the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder for lack of new and material 
evidence.  In June 1997, the Board reopened the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder and remanded this appeal to the RO to 
obtain private and/or Department of Veterans Affairs 
(hereinafter "VA") treatment records and to afford the 
veteran a VA psychiatric examination before a board of three 
psychiatrists.  The veteran is presently represented in this 
appeal by the Puerto Rico Public Advocate for Veterans 
Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  An acquired psychiatric disorder was first shown at least 
10 years after service.

3.  An acquired psychiatric disorder did not develop as a 
result of a head injury or any other incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred during 
active service, may not be presumed to have been incurred 
during active service, and did not develop as a result of a 
head injury during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5207 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  The record shows 
that the veteran has been diagnosed with an acquired 
psychiatric disorder and there is medical evidence of record 
that relates the development of a psychiatric disorder to a 
head injury during service.  Thus, the veteran's claim is 
well-grounded.  Moreover, the record has been properly 
developed and the duty to assist has been satisfied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309 
(1999).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorder.  The 
pre-induction examination in October 1956 was negative for 
any psychiatric abnormality.  An August 1, 1957, treatment 
entry notes that the veteran was seen at a dispensary after 
reporting that he had been pistol whipped earlier that 
evening.  The veteran stated that he had been unconscious.  
He was admitted to the hospital for observation; an entry 
that date shows a diagnosis of "contusion, multiple 
(others)."  Additional entries show that the veteran was 
seen for an injury to his left eye in a fight on July 31, 
1957.  An X-ray of the left orbital area showed no bony 
abnormalities.  X-rays of the ribs and lateral cervical spine 
were normal.  An August 7 entry notes the head injury eight 
days previously.  The symptoms were described as "completely 
subsided" and it was noted that he was discharged to duty.  
Nurses' notes show that the veteran was treated for 
contusions and possible concussion.  His left eye was 
swollen, puffy, and discolored.  The eye was swollen shut.  
There was some bleeding from the nose.  There was no other 
evidence of injury noted.  An ice bag was applied to the left 
eye.  The Clinical Record Cover Sheet of the hospitalization 
report shows final diagnoses including contusions, multiple, 
head; abrasion of the head; and concussion of the brain.  He 
was returned to duty on August 7, 1957. The October 1957 
separation examination report includes a notation of the 
hospitalization in 1957 because the veteran had been "hit 
with the handle of a pistol over his left eye in a hold up.  
Nothing else in present personal medical history of clinical 
significance."  The clinical evaluation at separation showed 
normal psychiatric findings.

In April 1967 the veteran filed a claim for compensation and 
pension benefits.  The only disability he reported for 
compensation was sinusitis.  His claim was accompanied by a 
statement from Dr. Raul B. Barreras dated in May 1967 showing 
that he had treated the veteran since December 1957 for 
chronic sinusitis and strong headaches.  A May 1968 statement 
from Dr. M.D., indicates that the veteran was suffering from 
chronic sinusitis, with strong anxiety feelings and violent 
headaches.  At a personal hearing at the RO that month, the 
veteran reported hospitalization for two weeks for complaints 
of headaches on the right side "because I was 
assaulted . . . and received an injury in this side of the 
head and bleeded(sic) by nose and mouth."  The veteran 
indicated that he did not think that the headaches were the 
result of the wound received during the assault because he 
had had headaches before when hospitalized for a cold.

The veteran underwent a VA psychiatric examination in June 
1968.  The diagnosis was anxiety reaction, chronic.  A 
neurological evaluation conducted as part of the VA 
evaluation showed no abnormal findings; however, the 
diagnosis was residuals of brain concussion.  Entitlement to 
service connection was established for residuals of a brain 
concussion, and a 10 percent disability rating assigned 
effective April 1967; service connection was denied for an 
anxiety reaction.  An August 1968 report from Dr. R. B. 
Barreras noted that the veteran had complaints including 
headaches, restlessness and impaired vision.  The diagnoses, 
at that time, included anxiety reaction.  

In a September 1969 report, F. J. Blaquez, M.D., noted that 
the veteran reported that he had received a contusion of the 
head during service.  The symptoms of which he complained 
were noted to be cerebral pains and headaches, fatigue, bad 
mood, problems with concentration, a burning sensation in the 
eyes and insomnia.  The diagnosis was post trauma cerebral 
reaction of anxiety.  Dr. Blaquez commented that he believed 
the veteran's condition was related to the trauma he had 
during service.  

A VA outpatient treatment entry in December 1969 indicated a 
diagnosis of latent schizophrenia, of which the examiner 
noted that "(t)his is the culmination-maturation of a severe 
condition of Anxiety Neurosis."  A February 1972 VA hospital 
summary related an impression which included schizophrenia, 
chronic.  

Private treatment records indicate that the veteran continued 
to receive treatment for psychiatric complaints.  Diagnoses 
included non-differentiated schizophrenia with paranoid 
features and a tentative diagnosis of psychoneurosis, 
possibly concealing a psychotic symptomatology.  In October 
1974, the Board denied entitlement to service connection for 
a nervous disorder, finding that such a disorder was not 
present during service or until a number of years after 
service, and that an acquired psychiatric disorder was not 
caused by residuals of a brain concussion.

In 1975, a private psychiatrist, G. S. Ortega, reported that 
the veteran developed schizophrenia due to the cerebral 
trauma which he incurred during active service.  Dr. Ortega 
also reported that there was nothing else which indicated the 
development of such condition.  A July 1975 VA report 
indicated a diagnosis of anxiety due to an old brain 
concussion.  The veteran was hospitalized in March 1976 with 
final diagnoses that included severe anxiety neurosis.  A VA 
physician in May 1976 evaluated the veteran and his 
assessment was the following:

The patient has a history of some 
closed head trauma, but the problem 
now appears to be one of a 
functional illness characterized by 
anxiety, restlessness, and trouble 
with thinking and hallucinations.  
The (main) problem appears to be a 
function of thinking disorder rather 
than an organic illness.  He also 
has classical tension headaches 
which are frequently seen in 
patients with functional illness.

In a December 1977 statement, Dr. C. R. Rivas, a neurologist, 
noted that the veteran had been involved in an accident in 
service involving an injury to the head with loss of 
consciousness.  Dr. Rivas stated that there was no other 
reason to doubt that the psychiatric diagnosis, of most 
probably schizophrenia, was probably aggravated by the 
veteran's previous brain concussion.  In a December 1977 
statement, Dr. L. P. Longo reported that a diagnosis of 
schizophrenia was established by the veteran's psychiatrist, 
Dr. Ortega, who thought his condition was precipitated by the 
trauma that occurred in 1957.  Dr. Longo reported that he 
agreed with the diagnosis of Dr. Ortega because there was 
apparently no other traumatic episode to justify the 
veteran's condition except for the event that occurred in 
1957.  

In a statement dated in January 1980, Dr. Ortega reported the 
following:

While he was serving in the U. S. 
Army of North America, (the veteran) 
was assaulted and beaten, presenting 
cerebral cranial traumas.  As a 
consequence of such traumas he lost 
consciousness and remained in a 
hospital for a period of three or 
four weeks.

Dr. Ortego diagnosed schizophrenia, shown in 1972.  He noted 
that the veteran had been evaluated by neurologists who did 
not find neurological deficit, "but this does not mean that 
the cerebral-craneal trauma would not have caused the 
psychiatric condition."

At a November 1980 hearing on appeal, Dr. Ortega testified 
that he saw the veteran for the first time in October 1972.  
Dr. Ortega reported that the veteran suffered from 
schizophrenia, undifferentiated, chronic.  Dr. Ortega 
testified as to his belief that the veteran's schizophrenia 
was caused by the cerebral concussion he suffered during 
service.  Entitlement to service connection for an acquired 
psychiatric disorder was again denied by the Board in August 
1981.

A VA outpatient treatment report in April 1990 shows a 
diagnosis of schizophrenia in partial remission.  A November 
1990 psychiatric evaluation indicated that the veteran had 
post-concussion syndrome and schizophrenia.  

In a February 1996 statement, Dr. N. R. Nieves reported that 
the veteran had received a trauma during service over the 
right temporal area and hit the edge of a sidewalk with his 
head.  He noted that the veteran's wallet had been taken and 
that the veteran and been hospitalized for two weeks.  The 
diagnosis was schizophrenia related to the assault during 
service.  In a November 1996 report, Dr. Ortega noted that he 
had begun fee-basis treatment of the veteran in 1972 for what 
had been diagnosed as non-differentiated schizophrenia, 
chronic.  Dr. Ortega stated that he concluded that the 
etiology of the veteran's schizophrenic illness was the 
trauma which occurred during the veteran's period of service.  
Dr. Ortega commented, specifically, that professionally, he 
had no doubt that the illness the veteran suffered from began 
with the trauma suffered during service.  

In accordance with a remand decision by the Board in June 
1997, the veteran underwent a VA psychiatric examination in 
August 1997 by a board of three psychiatrists.  The 
physicians were to review the veteran's claims folder; the 
claims folder was to include all of the reports of specified 
physicians that could be obtained, in addition to those 
already of record.  They were to also conduct an examination 
of the veteran.  The purpose of this evaluation was to obtain 
an opinion as to the etiology of the veteran's current 
psychiatric disorder.

The examiners reported that it was impossible to obtain a 
history directly from the veteran as his behavior was very 
strange and uncooperative.  It was observed that the veteran 
refused to talk, made strange gestures, was very 
inappropriate and was very well aware of his behavior.  The 
examiners reported that there was a very strong voluntary 
component.  They reported that it was obtained from the 
record that the veteran had sustained trauma to the head and 
face during service in 1957 and was admitted to the hospital 
for observation because there was history of the veteran 
being unconscious.  He left the hospital with a diagnosis of 
multiple concussion, abrasion of head and brain concussion.  
The first psychiatric evaluation by VA was in 1968 in which 
the diagnosis was anxiety reaction, chronic.  The examiners 
noted that the only hospitalization by VA up to this time was 
in March 1976 with a diagnosis of anxiety neurosis.  The 
examiners referred to the different reports by fee basis 
psychiatrists and others with the diagnosis of schizophrenia.  
The objective findings included findings that the veteran was 
quite restless, voluntary and tried to give the impression of 
a psychotic patient.  Diagnosis was deferred pending 
psychological testing.

A September 1997 report of psychological testing indicated 
that the overall test results obtained from the veteran were 
considered invalid.  It was noted that the possibility of an 
overt incapacitating psychiatric process could not be ruled 
out completely.  The examiner further remarked that, on the 
other hand, there was also some indication of a voluntary 
component to the picture.  A period of observation was 
recommended to clarify the veteran's diagnoses and degree of 
incapacity.  

The veteran was admitted for a period of evaluation and 
observation at a VA hospital in February 1998.  The diagnoses 
included generalized anxiety disorder and status post brain 
concussion.  It was noted that there was possible organicity 
to the veteran's brain concussion.  

The veteran underwent a VA social and industrial survey in 
February 1998.  It was noted that the veteran was not at home 
when his residence was visited.  The survey indicated that 
the veteran was interviewed at a VA hospital where he was 
hospitalized for observation and evaluation.  It was reported 
that the veteran's main complaints included headaches and 
feeling anxious.  He also stated that he heard voices which 
called his name and gave him orders.  The veteran indicated 
that he stayed at home most of the time and that he never 
left his house unless accompanied by his wife.  He also 
related that he would have tremors when he tried to perform 
chores.  One of the veteran's neighbors reported that he 
would converse with his neighbors for long periods of time 
and that he was involved in home chores.  Another neighbor 
also reported that the veteran conversed with his neighbors 
and that he seemed to be nervous and would become upset for 
any kind of incident.  A third neighbor reported that the 
veteran conversed with his neighbors and would visit them 
when they are sick.  

The veteran underwent an additional VA psychiatric 
examination in March 1998, as had been requested by the 
Board.  The examiner reviewed the records.  It was noted that 
the veteran had been hospitalized in February 1998 with a 
final diagnosis of generalized anxiety disorder with a 
moderate degree of disability.  It was reported that when the 
veteran's medical records were examined, there was a strong 
voluntary component observed in his behavior throughout many 
instances in his hospitalizations, observed both by the 
psychiatrist who initially attended him at the Psychiatric 
Intensive Care Unit and afterwards by the attending 
psychiatrist in the ward.  One physician noted a strong 
possibility of malingering in this veteran.  The examiners 
also reported that all the information reported by 
collaterals in regards to the social and industrial survey 
was in contrast to the information given by the veteran and 
his wife.  It was considered worthwhile to note that the 
medication containers of the veteran were completely full, 
raising question as to his compliance with his supposed 
treatment.  It was further observed that there was a great 
contrast between the veteran's behavior at the time of the 
August 1997 board examination and the present examination.  
The examiners noted that the veteran came with a lot of 
voluntary components to the interview.  The veteran was 
observed to be shaking intermittently.  He would not look at 
the examiners, but was noted to be well aware of the whole 
interview situation and in full contact with reality.  The 
examiners noted that the veteran responded to their questions 
relevantly and coherently and was able to give the 
information requested.  The affect he displayed was somewhat 
inappropriate and the mood was tense.  He was oriented in 
person, place and in time.  Memory was preserved.  The 
examiner noted that the veteran "was able to give all the 
details regarding the names of all the physicians that have 
treated him for many years, the medications that he takes and 
everything regarding his treatment and condition.  His 
intellectual functioning is maintained.  Judgment is fair.  
Insight is superficial."

Before rendering the final diagnoses, observations were made 
with respect to the examiners' review of the claims folder 
and its contrast with the picture of disability that the 
veteran had tried to project.  The examiners related that the 
veteran had suffered a concussion during service and that he 
was discharged in 1958.  It was noted that the veteran was 
married in 1958 and that he had nine children.  The examiners 
questioned how, if the veteran had been so disabled, was it 
possible that he had contracted a legal and religious 
marriage and was able to adequately bring up nine children.  
They also noted that while the veteran had been making claims 
of being disabled and was being examined in 1968, his wife 
was still having children, and that the veteran had finished 
high school from 1966 to 1968 with a "B" average.  The 
examiners further remarked that when the veteran's present 
behavior was compared with his behavior at the time of the 
August 1997 examination and pursuant to the social and 
industrial survey and hospital report, there were serious 
doubts about relying on the information that had been given 
about the veteran's condition in the past.  The examiners 
diagnosed malingering and anxiety disorder, by history.  Very 
strong histrionic personality characteristics were also 
noted.  

The Board has made a great effort to review the opinions of 
the various physicians who believe that the veteran's 
psychiatric problems resulted from the head injury he 
sustained during service and reconcile them with the 
information provided by the service medical records and other 
medical reports subsequent to service.  It is clear that the 
veteran's service medical records make no reference to 
complaints of or treatment for any psychiatric disorder.  The 
service medical records do indicate that the veteran was 
diagnosed in August 1957 with multiple contusions of the 
head, an abrasion of the head and a concussion of the brain.  
The Board notes that the first clinical indication of any 
psychiatric disorder was pursuant to a May 1968 statement 
from Dr. Barreras, more than ten years after the veteran's 
separation from service, which indicates that the veteran was 
suffering from disorders including strong anxiety feelings.  
A June 1968 VA psychiatric examination report indicated a 
diagnosis of anxiety reaction, chronic.  Additionally, the 
Board observes that a December 1969 VA treatment entry 
related a diagnosis of latent schizophrenia and a February 
1972 VA hospital summary related an impression which included 
schizophrenia, chronic.  The 1969 report showing latent 
schizophrenia found this disorder to have developed out a 
severe anxiety neurosis.

Several physicians, as reported above, have related the 
veteran's claimed psychiatric disorder to the brain 
concussion he suffered during service.  These physicians have 
rendered diagnoses including post trauma cerebral reaction of 
anxiety and schizophrenia.  In a December 1977 statement, Dr. 
Longo reported that he agreed with Dr. Ortega who thought 
that the veteran's condition was precipitated by the trauma 
that was incurred in 1957, as there was apparently no other 
traumatic episode to justify the veteran's condition.  At the 
November 1980 hearing on appeal, Dr. Ortega testified that 
the veteran's schizophrenia was caused by the cerebral 
concussion he suffered during service.  Further, in a 
February 1996 statement, Dr. Nieves indicated that there was 
no doubt that the veteran's emotional derangements were 
directly related to his assault during service.  An examiner 
can render a current diagnosis based on his examination of 
the veteran, but, without a thorough review of the record, 
his opinion regarding etiology can be no better than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet.App. 
229, 233 (1993).  The Board observes that some of the 
opinions noted above were apparently based solely on a 
history provided by the veteran.  Additionally, there is no 
indication that the veteran's claims folder was reviewed by 
such physicians prior to providing such opinions.  However, 
the Board does note that Dr. Ortega has specifically 
discussed the veteran's medical history in several of his 
reports and in his hearing testimony and has indicated that 
he has treated the veteran since October 1972.  

In order to reconcile the record with medical opinions, a 
board of three psychiatrists was convened.  This board noted 
that there was a very strong voluntary component to the 
veteran's behavior.  A September 1997 VA psychological 
evaluation report indicated that the overall test results 
obtained from the veteran were considered invalid.  It was 
reported that the possibility of an overt incapacitating 
psychiatric process could not be ruled out completely, but 
that there was some indication of a voluntary component to 
the picture.  The Board further observes that the veteran was 
admitted for a period of observation and evaluation in 
February 1968.  The diagnoses included generalized anxiety 
disorder and status post brain concussion.  A March 1998 VA 
psychiatric examination report indicates that the veteran's 
medical records were examined and that there was a strong 
voluntary component in his behavior observed in many 
instances throughout his hospitalizations.  The examiners 
also noted that the veteran came with a lot of voluntary 
components to the examination.  The examiners were skeptical 
as to degree of disability experienced by the veteran during 
a time when he had contracted a legal and religious marriage, 
was able to complete high school and to adequately bring up 
nine children.  The examiners also remarked that, when the 
veteran's present behavior was compared with his behavior at 
the time of the August 1997 VA psychiatric examination and a 
social and industrial survey, there were serious doubts about 
relying on the information that had been given about the 
veteran's condition in the past.  The examiners diagnosed 
malingering and anxiety disorder, by history.  The results of 
these evaluations included a review of the service medical 
records, including the reports of the head injury in 1957 
made contemporaneously with that incident, and findings of no 
psychiatric complaints until several years after service.  
The Board also notes that the most current VA evaluations 
found, in effect, malingering and exaggeration.  The 
veteran's intellectual functions, including detailed memory 
of treatment in past years, to be unimpaired.  No psychiatric 
diagnosis was rendered.

The Board observes that the August 1997 and March 1998 VA 
psychiatric examinations, before a board of psychiatrists, 
were specifically scheduled in order to determine whether 
there was any relationship between the veteran's claimed 
acquired psychiatric disorder and his brain trauma during 
service.  Additionally, the veteran was afforded 
psychological testing, a period of observation and evaluation 
and a social and industrial survey prior to the March 1998 VA 
psychiatric examination.  The examiners also reviewed the 
veteran's claims folder and addressed the evidence of record 
in detail prior to providing their conclusions.  The Board 
finds that the conclusions reached pursuant to the March 1998 
VA psychiatric examination report are more probative than the 
opinions provided by the private physicians, particularly in 
view of the service medical records themselves which are 
negative for psychiatric complaints or findings, the negative 
neurological findings subsequent to service, and the length 
of time between the veteran's separation from service and the 
first diagnosis of a psychiatric disorder.  The Board also 
notes that the fee basis physicians seem to relate the 
psychiatric disorder to the in-service head trauma because 
there appears to be no other explanation for it, rather than 
citing medical data in the record or through examination of 
the veteran to show a causal connection.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, in that a 
psychiatric disorder was not shown during service, a 
psychosis was not shown within a year of separation from 
service, and it is not established that the veteran has a 
current psychiatric disorder that resulted from any incident 
of service, including the head injury.  Accordingly, service 
connection for such disorder is not warranted.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that he presently suffers from an 
acquired psychiatric disorder as a result of a brain 
concussion during service.  However, the veteran is not 
competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorder or to 
otherwise assert medical causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992.  

The Board observes that the veteran alleges that he presently 
suffers from an acquired psychiatric disorder as a result of 
a brain concussion during service.  However, the veteran is 
not competent, as a lay person, to render opinions as to 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

